Citation Nr: 0927423	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-37 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1947 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, that denied the above claim.

In April 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to schedule the 
Veteran for a VA examination to obtain a medical opinion as 
to whether the Veteran's squamous cell carcinoma is related 
to service and have the claims file made available to the 
examiner for review.  The basis for the examination request 
was that the January 2005 VA examination indicated that there 
was a probability that the claimed condition could be 
associated with Agent Orange; however, that examination did 
not include a review of the claims folder.  

In the April 2008 remand, the Board specifically asked that 
the Veteran be examined by "an appropriate physician" who 
was to state whether it was at least as likely as not that 
any current skin disorder had its onset during active service 
or is related to any inservice disease or injury, including 
from herbicide exposure or other toxins.  The April 2008 RO 
examination request included the above instruction.  

The Veteran was afforded a VA examination in June 2008 by an 
adult nurse practitioner who failed to provide a definitive 
opinion on whether the Veteran's claimed skin condition was 
related to service; more specifically, whether it is related 
to Agent Orange exposure.  In a July 2008 Deferred Rating, 
the RO noted that the opinion was inadequate and that the 
examination was not conducted by a physician, as requested by 
the Board.  The RO returned the file to the examiner for an 
addendum.  

From a review of the December 2008 addendum, it is clear that 
the examiner did not understand the purpose of the request as 
the examiner focused on whether the claims folder had been 
reviewed and there was no response to the reference to the 
examination having been conducted by someone other than a 
physician.  In the opinion and addendum, the examiner stated 
that squamous cell cancer was related to actinic keratoses 
and opined that actinic keratoses was not related to service 
as the Veteran was not diagnosed with this condition while in 
service, but she could not say that either actinic keratosis 
or squamous cell cancer were related to Agent Orange 
exposure.  In a December 2008 addendum, the examiner stated 
that she could not resolve the issue of whether squamous cell 
carcinoma was related to service without resort to mere 
speculation.  The examiner did not offer any support for that 
conclusion such that the Board could consider and weigh it 
against other evidence of record.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  As such, a remand is required to 
correct this deficiency.  

On remand, the Veteran could be afforded a VA examination by 
an appropriate physician, not a nurse practitioner, to obtain 
a medical opinion as to whether his squamous cell carcinoma 
is related to service, specifically, whether it was caused by 
exposure to Agent Orange.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination by an appropriate physician.  
If the examination is not conducted by an 
appropriate physician, the reason 
therefore should be specifically noted.  
The claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any skin 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current skin 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including from 
herbicide exposure or other toxins.

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  If the report is 
deficient in any manner, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  


3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



